Citation Nr: 1102502	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-28 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for loss of vision in the 
left eye.

2.  Entitlement to service connection for bilateral retropatellar 
pain syndrome.

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for ulcer disease.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for bilateral plantar 
fasciitis.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to January 1993, 
and from February 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of January 
2008.  In May 2010, the Veteran appeared at a Board hearing held 
at the RO (i.e., Travel Board hearing).

The issue of service connection for asthma was raised at 
the Veteran's hearing, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the claim, and it is 
referred to the AOJ for appropriate action.  

The issues numbered 6-8 on the title page of this decision are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's visual acuity is correctible to 20/20 
bilaterally; he has full fields of vision.

2.  Trauma to the left eye in service healed without residuals.

3.  Left eye tilted disc is a congenital condition and was not 
aggravated in service.  

4.  The Veteran has a refractive error which was not aggravated 
in service.

5.  Bilateral retropatellar pain syndrome was first manifested 
after service and is not due to any inservice incidents.

6.  The Veteran does not currently have a chronic skin disorder 
of service onset, or any residuals of chicken pox, tinea pedis, 
or acne shown in service.

7.  At his May 2010 Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that a withdrawal of the issues 
of entitlement to service connection for ulcer and hypertension 
from the appeal is requested.


CONCLUSIONS OF LAW

1.  A left eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  Bilateral retropatellar pain syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).

3.  A chronic skin disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

4.  The criteria for withdrawal from the appeal of the issues of 
entitlement to service connection for ulcer and hypertension by 
the appellant (or his or her authorized representative) have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a letter dated in May 
2007, prior to the initial adjudication of the claims, the RO 
advised the claimant of the information necessary to substantiate 
the claims for service connection, and of his and VA's respective 
obligations for obtaining specified different types of evidence.  
He was told that the evidence must show a relationship between 
his current disabilities and an injury, disease or event in 
military service.  He was advised of various types of lay, 
medical, and employment evidence that could substantiate his 
service connection claims.  He was also provided with information 
regarding ratings and effective dates.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).  Service treatment records have been 
obtained.  VA and identified private treatment records were 
obtained.  VA examinations were provided in November and December 
2007, and, concerning the issues addressed on the merits in this 
decision, were based upon consideration of the Veteran's prior 
medical history, including service treatment records, and also 
contained a rationale for the opinion sufficient for the Board to 
make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service 
connection, a veteran must show (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship (nexus) between the 
current disability and the in-service disease or injury (or in-
service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 
(Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Evidence of continuity of symptomatology since 
service may also establish service connection.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions, however, may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, at 1377.  

A veteran is presumed to be in sound condition when entering into 
military service except for conditions noted on the entrance 
examination or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto, and that the disease or injury was not aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The 
burden is on VA to rebut the presumption soundness, by clear and 
unmistakable evidence, both that the disorder at issue pre-
existed service, and was not aggravated by service.  See 
VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  In determining whether there is clear and 
unmistakable evidence that an injury or disease existed prior to 
service, the Board must consider the history recorded at the time 
or examination together with all other material evidence, 
including medical judgments, accepted medical principles, and the 
veteran's history of clinical factors.  Harris v. West, 203 F.3d 
1347 (Fed. Cir. 2000).  

Left Eye

The Veteran contends that he injured his left eye in service, 
when he was elbowed in the eye during basic training, and that it 
became progressively worse.  He said he was sent to a civilian 
doctor while in service because he was legally blind in the left 
eye.  He states that he still has difficulties seeing with his 
left eye.  

Defective visual acuity was shown on the Veteran's examination 
for entrance onto active duty in October 1982.  He had 
uncorrected visual acuity of 20/25 in the right eye and 20/200 in 
the left eye; visual acuity in both eyes was corrected to 20/20.  

Service treatment records show that in October 1985 the Veteran 
sought treatment due to left eye pain.  He had been hit in the 
left eye with a basketball.  He complained of moderate pain and 
temporary loss of vision.  On examination, visual acuity was 
20/15 in the right eye and 20/40 in the left eye.  No abrasions 
were noted, but there was mild swelling to the left eyelid and 
brow area.  

In September 1991, the Veteran complained of eye problems.  In 
October 1991, he said unable to use his eye for much.  It was 
suspected that he had progressive amblyopia that was corrected 
previously by accommodation, now having more difficulty as he 
read more as required by his rate.  He was referred for a 
consult, where he reported a several week history of left retro-
orbital headaches and subjectively deteriorating vision in the 
left eye.  He had a history of amblyopia in the left eye which 
corrected to 20/25, but now corrects to 20/40.  The disk appeared 
abnormal, with a question of excess myelination.  It was 
suspected that his amblyopia was becoming more apparent as he 
lost accommodation with age.  He was referred for an 
ophthalmology evaluation.  That evaluation reported a history of 
blunt trauma to the left eye and the age of 16 and 21.  Corrected 
visual acuity in 1982 was 20/20 and 20/25, with a history of 
amblyopia.  On examination, he had tilted discs in both eyes, and 
a questionable optic pit in the left eye greater than right.  The 
impression was tilted discs in both eyes, worse on the left, and 
optic pit in the left eye vs coloboma.

In November 1991, he complained of blurring of vision of the left 
eye since his teens, worse over the years.  He first noted left-
sided headaches in August 1991.  He had been given a new 
prescription for glasses, and since he had been wearing his 
glasses, he had decreased headaches.  The assessment was that his 
headaches had been most likely related to eyestrain and were 
greatly improved since he had been given a new prescription for 
glasses.  

On the separation examination in January 1993, uncorrected visual 
acuity was 20/25 in the right eye and 20/200 in the left eye, 
correctible to 20/20 and 20/30, respectively.  

On a VA examination in November 2007, the examiner noted that the 
claims file showed indications of amblyopia in the left eye and 
myopic astigmatism in both eyes, and tilted optic disc in the 
left eye.  Visual acuity in the right eye was consistently 20/20.  
Visual acuity in the left eye ranged from 20/25 to 20/40.  Visual 
fields in the left eye had a superior field defect on one 
occasion which was not repeated.  On examination, the Veteran's 
corrected distant and near vision in the left and right eyes was 
20/20.  He did not have a visual field defect.  There were no 
residuals of an eye injury.  On funduscopic examination, there 
was a severe inferior tilt of the optic nerve bilaterally, and 
peri-papillary atrophy in the left eye.  The examination noted 
that there was no objective evidence of claimed vision loss in 
the left eye that day on examination; with refraction, he had 
20/20 visual acuity in both eyes.  He had a tilted disc in the 
left eye which was noted to be a congenital condition not caused 
or aggravated by in-service event.  Concerning the blunt trauma 
in the left eye, the examiner concluded that this had resolved, 
with no visual or anatomical sequelae.  He had a refractive error 
in both eyes which was not caused or aggravated by in-service 
event.  

Although a layperson is competent to state that he has decreased 
vision, medical evidence is necessary to establish the diagnosis 
and etiology of any eye conditions.  In this regard, service 
connection may not be granted for refractive error of the eyes.  
38 C.F.R. §§ 3.303(c), 4.9.  The service treatment records show 
that the Veteran sustained blunt trauma to the left eye in 1985, 
but the examiner opined that there were no residuals of  that 
injury present.  During the fall of 1991, he experienced a period 
whether he had headaches and reported increasing problems with 
vision, thought to be aggravated by the reading required by his 
job, but he was prescribed new glasses and these problems were 
not subsequently noted.  A tilted disc in the left eye was shown 
in service and on the VA examination, but the examiner stated 
that this condition was congenital, and was not caused or 
aggravated by an in-service event.  

According to Precedent Opinions of the VA Office of General 
Counsel, service connection may be granted for congenital or 
hereditary diseases, if initially manifested in or aggravated by 
service.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 
67-90, 55 Fed. Reg. 43253 (1990).  

There is no medical evidence, however, that the congenital tilted 
optic disc is a disease, rather than a congenital abnormality, 
and, in any event, the examiner specifically stated that it was 
not aggravated in service.  Likewise, the Veteran's refractive 
error is not shown to have been aggravated in service.  In the 
absence of a superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, including 
myopia, even if visual acuity decreased in service, as this is 
not a disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  Accordingly, such a disorder cannot be 
service-connected, absent evidence of aggravation by a 
superimposed disease or injury.  See Monroe v. Brown, 4 Vet. App. 
513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 
18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  In this 
regard, the VA examination in 2007 showed that the Veteran's 
visual acuity was correctible to 20/20 bilaterally, and he had no 
visual field defect.  Thus, there is no evidence of aggravation.  
The examiner also concluded that there were no sequelae to the 
1985 injury, and the preponderance of the evidence is against 
service connection for an eye disability based on that injury.  
Thus, the claim must be denied.

Knees

The Veteran states that his knees were hurt going up and down 
ladders on the ships all day long when he was in the Navy.  He 
states they have gotten worse over the years.  Service treatment 
records show that in August 1986, the Veteran was seen with a 
large hematoma over the right patella with a very superficial 0.5 
cm superficial laceration, after striking the patella on a hard 
object.  X-ray was negative for fracture.  In July 2000, between 
his periods of service, he was seen on one occasion with knee 
pain.  He was a mail carrier and had a lengthy route.  

On a medical assessment for separation from active duty, in 
August 2003, the Veteran did not report any knee problems.  
Likewise, on a detailed medical history form completed in 
connection with his discharge from the Reserves, in June 2005, 
the Veteran responded "no" to a question of whether he had now, 
or had ever had, knee trouble.  This was an occasion when he 
would be expected to report a chronic knee problem if it was 
present, and he did in fact report other conditions, such as 
plantar fasciitis.  

On a VA examination in December 2007, the Veteran stated that he 
currently had pain in the retropatellar regions of both knees 
with prolonged walking or standing, or with driving.  Examination 
showed normal findings, with the possible exception of range of 
motion.  Range of motion was noted to be normal, but bilateral 
knee flexion was from 0 to 120 degrees of possible 140 degrees.  
He was diagnosed as having hematoma of the right patella in the 
military, resolved; and bilateral knee retropatellar pain 
syndrome.  This latter condition was not caused by any event in 
the military.  The examiner noted that the Veteran had denied 
having any joint problems on the separation examination.  

The medical evidence shows that during and between the Veteran's 
two periods of active duty, he led an active lifestyle, engaging 
in activities such as basketball, as well as a physically 
demanding job.  Moreover, his statements as to continuity of 
symptomatology have been vague and nonspecific.  When considered 
with the paucity of complaints of chronic knee pain until well 
after his retirement from the reserves, including in situations, 
such as the retirement examination in June 2005, where he would 
have been expected to report such a condition, the Board finds 
that the Veteran's statements of continuity of symptomatology are 
not credible, and the preponderance of the evidence is against 
the claim for service connection for a bilateral knee condition.  
By this, the Board does not mean to imply that his recollections 
are deliberately inaccurate.  In reaching this determination, the 
Board is mindful that all reasonable doubt is to be resolved in 
the Veteran's favor.  The preponderance of the evidence, however, 
is against the claim, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Skin Rash

The Veteran states that he has a skin rash on his shoulders and 
face, which is worse in the summer, and necessitates the use of 
over the counter medication.  He states this condition began in 
service.  

Service treatment records show that in May 1988, the Veteran was 
treated for Varicella (chickenpox).  In March 1989 and September 
1989, he was noted to have some acne and some scarring due to 
Varicella of the face.  In November 1991, he had an itchy rash on 
the right foot, and was diagnosed as having tinea pedis.  On the 
June 2005 separation history, he reported "no" to a question of 
whether he had now, or had ever had, "skin diseases (e.g. acne, 
eczema, psoriasis, etc.)."  

On the December 2007 VA examination, currently, the Veteran had 
no complaints of skin diseases.  He had no scarring over the face 
and no pustule formation.  He said he had not applied any 
ointments, lotions, or other treatment to his skin for the last 
12 months.  Examination of the skin of the face, cheeks, trunk, 
and feet was normal.  He was diagnosed has having scarring from 
Varicella lesions of the face, resolved; and no evidence of acne 
or tinea pedis.  The examiner observed that he currently had no 
skin conditions which could have been attributed to military 
service.  

In the face of this evidence, including medical evidence as well 
as the Veteran's own statements, his current assertions that he 
has a chronic skin condition of service onset are not credible as 
to continuity of symptomatology.  Again, the Board notes that 
this is not meant to imply that his recollections are 
deliberately inaccurate.  Moreover, in view of the lack of any 
medical evidence of a chronic skin condition, at any point, and 
the histories provided by the Veteran which tend to contradict 
the presence of a chronic skin disorder of service onset, an 
additional examination to be conducted during a period when the 
Veteran states that the condition is likely to be active is not 
needed.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

Ulcer and Hypertension

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn the issues of entitlement to 
service connection for ulcer and hypertension from the appeal 
and, hence, there remain no allegations of errors of fact or law 
for appellate consideration, as to those issues.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

Service connection for a left eye condition is denied.

Service connection for bilateral retropatellar pain syndrome is 
denied.

Service connection for a skin rash is denied.

The appeal of the issues of entitlement to service connection for 
ulcer and hypertension is dismissed.


REMAND

Plantar fasciitis

The Veteran has plantar fasciitis, which, according to the 
evidence of record, was initially diagnosed or suspected in 
December 1993, approximately 10 months after his discharge from 
his first period of service.  He apparently had no complaints for 
a number of years after that, until about 2000, when he 
complained of foot pain of recent duration.  He was diagnosed as 
having bilateral plantar fasciitis, which has continued since 
that time, including during his second period of service from 
February to September 2003.  The examiner in December 2007 
concluded that given the diagnosis of plantar fasciitis after the 
first period of active duty and before the second period, it was 
not as likely as not that plantar fasciitis was caused by 
service.  

It is not disputed that plantar fasciitis was present during the 
period between the Veteran's two periods of active duty, but the 
examiner did not address whether the condition was aggravated by 
his second period of service.  Although he worked as a mail 
carrier for many years, he states that the physical training 
required during his second period of active duty, running in 
boots, aggravated the condition.  An examination to address this 
aspect of the claim is needed. 

Low Back Disability

The examiner in December 2007 was unable to provide an opinion as 
to whether a low back disability began or was aggravated in 
service without resort to speculation.  Since then, the Veteran 
has attempted to provide some additional medical evidence 
pertaining to a back condition in service.  Moreover, once VA 
undertakes the effort to provide an examination, it must provide 
an adequate one or, at a minimum, notify the appellant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Thus, he must be afforded an adequate examination.  

Hearing loss

During the Veteran's first period of active duty, service 
treatment records show that in November 1988, the Veteran 
complained of high noise work environment and had a subjective 
hearing loss.  He was referred for an audiogram, which disclosed 
a change in hearing, although all frequencies were within normal 
limits.  He claims that he currently has hearing loss, but he has 
not been afforded a VA examination concerning this claim.  
Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Given the service treatment record, the Veteran should 
be afforded an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine whether he has 
plantar fasciitis of service origin or 
aggravation.  The entire claims folder must 
be made available to the examiner prior to 
the examination.  The opinion should address 
whether plantar fasciitis shown in between 
the two periods of service (including the 
December 1993 incident) had its onset during 
the first period of service (July 1983 to 
January 1993), or whether it was aggravated 
during the second period of active duty 
(February 2003 to September 2003).    

2.  Schedule the Veteran for an appropriate 
VA examination to determine whether he has a 
chronic low back disability which is at least 
as likely as not of service origin.  The 
entire claims folder must be made available 
to the examiner prior to the examination.  If 
the examiner concludes that there is 
insufficient medical evidence of continuity 
of symptomatology, he or she should so state, 
but then provide an opinion as to whether any 
current low back condition is consistent with 
service onset, based on the medical evidence 
of record and the Veteran's statements, with 
an explanation which will enable the RO and 
Board to address any credibility matters.  
Any indicated studies should be performed.  

3.  Schedule the Veteran for an appropriate 
VA examination to determine whether he 
currently has a hearing loss disability, as 
defined in 38 C.F.R. § 3.385, and, if so, 
whether it is at least as likely as not 
related to service, especially the 
deterioration in hearing shown in service in 
1988.  The entire claims folder must be 
made available to the examiner.  

4.  After assuring compliance with the above 
development, as well as with any other notice 
and development action required by law, the 
RO should review the service connection 
claims on appeal.  If any claim is denied, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


